Case: 19-51138     Document: 00515852178          Page: 1    Date Filed: 05/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                   No. 19-51138                          May 6, 2021
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Carlos Sauzo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:17-CV-1021
                            USDC No. 5:14-CR-71-5


   Before Willett, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          Carlos Sauzo, federal prisoner # 99523-038, moves for a certificate of
   appealability (COA) to appeal the district court’s merits denial of his 28
   U.S.C. § 2255 motion that challenged his guilty plea conviction and 120-
   month sentence for conspiracy to possess with intent to distribute heroin. He


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51138      Document: 00515852178           Page: 2    Date Filed: 05/06/2021




                                     No. 19-51138


   also seeks to appeal the disposition of his § 2255 motion without an
   evidentiary hearing.
          Sauzo argues his trial counsel rendered ineffective assistance by
   advising him that he would be sentenced to 40 to 60 months in prison, with a
   credit for time served. To the extent that he argues his counsel was
   ineffective in failing to object to the district court’s application of the
   supervisory role enhancement under U.S.S.G. § 3B1.1(b), we will not
   consider his argument because he first raised it in his COA motion in this
   court. See Henderson v. Cockrell, 333 F.3d 592, 605 (5th Cir. 2003). Also, he
   has failed to brief, and thus abandoned, his claim that his counsel was
   ineffective in failing to challenge the sufficiency of the factual basis for his
   guilty plea. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          A COA may issue if the movant makes “a substantial showing of the
   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see Miller-El v.
   Cockrell, 537 U.S. 322, 336 (2003). Where, as here, the district court denies
   relief on the merits, the movant must show that jurists of reason could debate
   the district court’s resolution of his constitutional claims or that the issues
   were adequate to deserve encouragement to proceed further. See Slack v.
   McDaniel, 529 U.S. 473, 483-84 (2000). Sauzo has not made the required
   showing. Accordingly, his motion for a COA is denied. His motion for leave
   to proceed in forma pauperis (IFP) is likewise denied.
          As Sauzo fails to make the required showing for a COA on his
   constitutional claims, we do not reach whether the district court erred by
   denying an evidentiary hearing. See United States v. Davis, 971 F.3d 524, 534-
   35 (5th Cir. 2020), petition for cert. filed (U.S. Mar. 18, 2021) (No. 20-7553).
          COA DENIED; IFP DENIED.




                                          2